Per Curiam.
We think there was no force in the objections to the recognizance. Enough appears on it to show that a case was presented before the Justice in' which he had a right to hold a preliminary examination, and which he could adjourn; and as the condition was to appear at the adjourned day, it must be presumed the adjournment was regular. The objection that it does not appear there was probable cause for holding to bail, — if valid under any circumstances, —is inapplicable, for that could only be ascertained when the magistrate had concluded the examination.
Judgment should be reversed and a new trial granted.